December 17, 2003

Mentor Corporation
201 Mentor Drive
Santa Barbara, CA  93111
Attention: 

Credit Suisse First Boston International
One Cabot Square
London E14 4QJ
England



Dear Sirs:

The purpose of this letter agreement (this "Confirmation") is to confirm the
terms and conditions of the Transaction entered into between Party A and Party B
through the Agent on the Trade Date specified below (the "Transaction").  This
Confirmation constitutes a "Confirmation" as referred to in the Agreement
specified below.

1.         The definitions and provisions contained in the 1996 ISDA Equity
Derivatives Definitions (the "Equity Definitions") and in the 2000 ISDA
Definitions (the "Swap Definitions" and, together with the Equity Definitions,
the "Definitions") (in each case as published by the International Swaps and
Derivatives Association, Inc.) are incorporated into this Confirmation.  In the
event of any inconsistency between the Equity Definitions and the Swap
Definitions, the Equity Definitions will govern, and between the Definitions and
this Confirmation, this Confirmation will prevail.  References herein to a
"Transaction" shall be deemed to be references to a "Share  Option Transaction"
for purposes of the Equity Definitions and an "Swap Transaction" for the
purposes of the Swap Definitions.

            This Confirmation (together with all other Confirmations of Share
Transactions between Party A and Party B with respect to Shares of the Issuer
contemporaneously or previously entered into between them, notwithstanding
anything to the contrary therein) shall supplement, form a part of, and be
subject to an ISDA 1992 Master Agreement (Multicurrency - Cross Border) (the
"Agreement"), as if, on the Trade Date of the first such Transaction between
Party A and Party B, they had executed the Agreement (without any Schedule
thereto) and specified that (1) the Automatic Early Termination provisions
contained in Section 6(a) of such Agreement would apply, (2) Second Method and
Loss would apply, (3) such Agreement would cover only Share Transactions with
respect to Shares of the Issuer referred to herein and (4) for purposes of
Section 2(c) of such Agreement, references to payments of amounts denominated in
the same currency shall be deemed to include references to deliveries of Shares
issued by the Issuer, and Section 2(c)(ii) of such Agreement would not apply.  

            The Agreement and each Confirmation thereunder will be governed by
and construed in accordance with New York law without reference to choice of law
doctrine and each party hereby submits to the jurisdiction of the Courts of the
State of New York.

            In this Confirmation, "Party A" means Credit Suisse First Boston
International, "Party B" means Mentor Corporation and "Agent" means Credit
Suisse First Boston, acting through its New York branch and solely in its
capacity as agent for Party A and Party B.

2.         The terms of the particular Transaction to which this Confirmation
relates are as follows:

            General Terms:

>   Transaction Type:    Convertible Note Hedge.  Upon the occurrence of a
> Conversion Event (as defined below), (i) Party A shall deliver to Party B  
> the number of Shares (as defined below) that Party B is obligated to deliver
> to the holders of the Reference Notes (as defined below) with respect to such
> Conversion Event and (ii) Party B shall pay to Party A the Redemption
> Equivalent Amount (as defined below) with respect to such Conversion Event. 
> Alternatively, Party B may elect Net Cash Settlement or Net Share Settlement
> (each as defined below). 

                    Trade Date:                              December 17, 2003

Settlement Date:                        Subject to the provisions of Section 6
below, for each Conversion Event for which Party A receives the related
Conversion Notice prior to the Settlement Cutoff Date, (i) if Physical
Settlement applies, the date on which the Issuer delivers Shares to the related
converting holders of Reference Notes and (ii) if Net Cash Settlement or Net
Share Settlement applies, the third Exchange Business Day following the related
Reference Price Period.

                                                Subject to the provisions of
Section 6 below, for each Conversion Event for which Party A receives the
related Conversion Notice on or following the Settlement Cutoff Date, the
Expiration Date.

                        Seller:                                       Party A

                        Buyer:                                      Party B

Calculation Agent:                     Party A.  The definition of "Calculation
Agent" in the Equity Definitions shall be amended by deleting the second
sentence thereof and replacing it with the following:  "Whenever a Calculation
Agent acts or makes any determination, it will do so in good faith and in a
reasonable manner.  In the event of a good faith error, and upon becoming or
being made aware of such error, the Calculation Agent shall promptly correct
such error (and shall not be liable for any error promptly corrected for any
amounts greater than the actual cost of such error)."

Reference Notes:                      The Convertible Notes due January 1, 2024
(the "Maturity Date"), first putable on January 1, 2009 and issued by Mentor
Corporation (the "Issuer") on December 22, 2003 pursuant to the Note Indenture
(as defined below) with an original principal amount of $150,000,000.

Conversion Event:                     Each conversion of any Reference Note into
Shares  (or cash or a combination of Shares and cash, as applicable) pursuant to
the terms of the Note Indenture (the principal amount of Reference Notes so
converted, the "Conversion Amount" with respect to such Conversion Event).

                                    If the Conversion Amount for any Conversion
Event is less than the principal amount of Reference Notes then outstanding,
then the terms of this Transaction shall continue to apply, subject to the terms
and conditions set forth herein.

Settlement Cutoff Date:             The date that is thirty (30) days prior to
the Expiration Date.  By no later than the Settlement Cutoff Date, Party B may
elect, by notice (the "Settlement Election Notice") in writing to Party A (given
through the Agent), that Net Cash Settlement or Net Share Settlement shall apply
with respect to all Conversion Events occurring on or after the Settlement
Cutoff Date, in which case the Physical Settlement terms shall not apply with
respect to such Conversion Events.  If no Settlement Election Notice is
delivered to Party A on or prior to the Settlement Cutoff Date, then the
Physical Settlement terms shall apply with respect to all Conversion Events
occurring on or after the Settlement Cutoff Date.

Note Indenture:                         The Indenture dated as of December 22,
2003 between the Issuer and U.S. Bank, National Association, as trustee, as the
same may be amended, modified or supplemented and in effect from time to time.

Shares:                                     The shares of common stock of the
Issuer, par value $0.10 per Share (Bloomberg ticker MNT, ISIN US5871881034).

Exchange:                                 New York Stock Exchange

Clearance System:                     The Depository Trust Company
 

Convertible Note Hedge Purchase Price:

Payment of Hedge Purchase

Price:                                        On the Hedge Purchase Price
Payment Date, Party B shall pay to Party A, through the Agent, the Hedge
Purchase Price.

                        Hedge Purchase Price

Payment Date:                          December 22, 2003

                        Hedge Purchase Price:              USD 30,397,421

Expiration of Convertible Note Hedge:              

                        Expiration Time:                        The close of
trading on the Exchange.

Expiration Date:                        January 1, 2009.  For the avoidance of
doubt this Convertible Note Hedge shall expire on the Expiration Date, with no
further payments or deliveries required hereunder (other than payments and
deliveries owing hereunder with respect to Conversion Events occurring, and as
to which Party A has received notice, on or prior to the Expiration Date), as if
this Transaction were an Option Transaction for purposes of the Equity
Definitions.

Automatic Exercise:                  Not Applicable.

            Settlement upon a Conversion Event:

Settlement Terms:                     Physical Settlement, unless Party B elects
Net Cash Settlement or Net Share Settlement (each as defined below).

Physical Settlement:                   Unless Party B has elected Net Cash
Settlement or Net Share Settlement, subject to Section 6 below, on the
Settlement Date, Party B shall pay to Party A, through the Agent, the related
Redemption Equivalent Amount for each Conversion Event and Party A shall deliver
to Party B, through the Agent, the related Share Equivalent Amount for each
Conversion Event.  Such payment and delivery shall take place on a
delivery-versus-payment basis.

Redemption Equivalent

Amount:                                    With respect to each Conversion
Event, an amount in U.S. Dollars equal to the related Conversion Amount.

Share Equivalent Amount:          With respect to each Conversion Event, the
aggregate number of Shares Party B is obligated to deliver pursuant to the terms
of the Note Indenture to the holders of the Reference Notes that are converted
into Shares pursuant to such Conversion Event.

Failure to Deliver:                      Applicable.  For such purposes, Section
6.9 of the Equity Definitions shall apply as if this Transaction were a
Physically-settled Transaction, and references in said Section 6.9 to
"illiquidity in the market" shall be deemed to include, in addition to
"illiquidity in the market", the occurrence of a Disruption Event with respect
to the Shares.

Disruption Event:                       A Market Disruption Event as specified
in Section 4.3(a)(ii) of the Equity Definitions (determined as if this
Transaction were a Cash-settled Share Transaction) or a Settlement Disruption
Event as specified in Section 6.5 of the Equity Definitions (determined as if
this Transaction were a Physically-settled Share Transaction).

Net Settlement:                                    

Net Settlement

Election:                                    For each Conversion Event for which
Party A receives the related Conversion Notice prior to the Settlement Cutoff
Date, Party B may elect in writing in the related Conversion Notice that either
Net Cash Settlement or Net Share Settlement applies, in which case the Physical
Settlement terms set out above shall not apply.  For each Conversion Event for
which Party A receives the Conversion Notice on or following the Settlement
Cutoff Date, Party B may elect Net Cash Settlement or Net Share Settlement in
accordance with the terms described above.

Net Cash Settlement:                 If Party B properly elects Net Cash
Settlement with respect to any Conversion Event, then on the related Settlement
Date Party A shall pay to Party B, through the Agent, the related Net Settlement
Amount.

Net Share Settlement:                If Party B properly elects Net Share
Settlement with respect to any Conversion Event, then on the related Settlement
Date Party A shall deliver to Party B, through the Agent, a number of Shares
equal to the related Final Settlement Amount.

Reference Price Period:             For each Conversion Event for which Party A
receives the related Conversion Notice prior to the Settlement Cutoff Date, the
period of five (5) consecutive Valid Days commencing on the Exchange Business
Day following Party A's receipt of the related Conversion Notice, provided that
if such Reference Price Period otherwise would exceed seven (7) Exchange
Business Days then such Reference Price Period shall end on such seventh (7th)
Exchange Business Day.

                                                For each Conversion Event for
which Party A receives the related Conversion Notice on or after the Settlement
Cutoff Date, the period of twenty (20) consecutive Valid Days commencing on the
date that is the 22nd Exchange Business Day expected to occur prior to the
scheduled Expiration Date, provided that if such Reference Price Period
otherwise would exceed twenty (20) Exchange Business Days or would end after the
scheduled Expiration Date due to the occurrence of one or more Disruption
Events, then such Reference Price Period shall end on such twentieth (20th)
Exchange Business Day or on the day prior to the scheduled Expiration Date, as
applicable.

Valid Day:                                An Exchange Business Day on which
there is no Disruption Event with respect to the Shares.

Final Settlement Amount:           For each Conversion Event, the number of
Shares, rounded up to the nearest whole Share, determined by the Calculation
Agent to be equal to the quotient of (x) the related Net Settlement Amount
divided by (y) the related Reference Price.

Net Settlement Amount:             For each Conversion Event, the product of (x)
the number of Shares into which the Reference Notes are to be converted in
connection with the related Conversion Event multiplied by (y) the Final Price
Differential.

Final Price Differential:              For each Conversion Event, an amount
equal to the greater of (x) the excess of the related Reference Price over the
related Adjusted Conversion Price and (y) zero.

Reference Price:                       For each Conversion Event, the average of
the Volume Weighted Average Prices of the Shares on the Exchange for each Valid
Day falling in the related Reference Price Period, provided that if there are
fewer than five, in the case of Conversion Notices delivered to Party A prior to
the Settlement Cutoff Date, or twenty, in the case of Conversion Notices
delivered to Party A on or following the Settlement Cutoff Date, Valid Days
within such Reference Price Period then the related Reference Price shall be the
Calculation Agent's good faith estimate of the value of one (1) Share on such
day.

 

                        Volume Weighted

Average Price:                          In respect of any Valid Day, the volume
weighted average price per Share as displayed under the heading "Bloomberg VWAP"
on Bloomberg Page MNT <equity> AQR in respect of the period from 9:30 a.m. to
4:00 p.m. (New York City time) on each such Valid Day, or if such Volume
Weighted Average Price is not available, the Calculation Agent's good faith
estimate of the volume weighted average price of the Shares on such Valid Day.

Adjusted Conversion Price:        For each Conversion Event, the Conversion
Price (as defined in the Note Indenture and as adjusted from time to time
pursuant to the terms thereof) as in effect at the time of the related
Conversion Event.

Additional Party B Payments:                 If a Conversion Event occurs on or
following the Settlement Cutoff Date, then Party B shall pay to Party A, on the
related Settlement Date, an amount (in addition to any other amount that Party B
is required to pay to Party A in connection with such Conversion Event) equal to
0.25% of the related Conversion Amount.

Adjustments:

     Method of Adjustment:                      Not Applicable.

3.         Additional Agreements, Representations and Covenants of Party B,
Etc.:

(a)        Party B hereby represents and warrants to Party A, on each day from
the Trade Date to and including the date that is the earliest of (x) the date by
which Party A is able to initially complete a hedge of its position created by
this Transaction, (y) the date that is five (5) Exchange Business Days following
the expiration of the period during which the Initial Purchaser is permitted to
exercise its option to purchase additional Reference Notes, and (z) the date
that is five (5) Exchange Business Days following the exercise by the Initial
Purchaser of its option to purchase additional Reference Notes, that:

(1)        it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares during such period (in each case other
than Shares purchased from or through Party A); and

(2)        Party B has publicly disclosed all material information necessary for
Party B to be able to purchase or sell Shares in compliance with applicable
federal securities laws and that it has publicly disclosed all material
information with respect to its condition (financial or otherwise).

(b)        Party B hereby agrees that, during the Term of this Transaction, it
will comply in all material respects with all corporate or, if applicable,
similar laws affecting its ability to perform its obligations under this
Transaction, including any such requirements of the United States Securities and
Exchange Commission (the "Commission") or any applicable law.

(c)        Each of Party A and Party B hereby represents and warrants that (1)
it has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of this Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
its part; and this Confirmation has been duly and validly executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms; and (2) neither the execution and
delivery of this Confirmation nor the incurrence or performance of obligations
of it  hereunder will conflict with or result in a breach of, or require any
consent under, the certificate of incorporation or by‑laws (or any equivalent
documents) of it, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which it or any of its affiliates is a party or by
which it or any of its affiliates is bound or to which it or any of its
affiliates is subject, or constitute a default under, or result in the creation
of any lien under, any such agreement or instrument.

(d)        The Issuer hereby agrees to promptly deliver to Party A a copy of all
notices and other communications required or permitted to be given to the
holders of any Reference Notes pursuant to the terms of the Note Indenture on
the dates so required or permitted in the Note Indenture.  The Issuer further
covenants to Party A that it shall promptly provide written notice to Party A,
through the Agent, (1) if it receives notice of a conversion with respect to any
Reference Notes pursuant to the terms of the Note Indenture (identifying in such
notice (a "Conversion Notice") the principal amount of Reference Notes being
converted and the settlement date applicable to such Conversion Event pursuant
to the terms of the Note Indenture), (2) of an Amendment Event (including in
such notice a detailed description of any such amendment) and (3) of a Repayment
Event (identifying in such notice the nature of such Repayment Event and the
principal amount of Reference Notes being paid).  The Issuer shall deliver each
Conversion Notice to Party A within two Business Days following the date on
which the Issuer receives the notice of conversion from the related converting
holders, or if earlier, the Expiration Date; provided that if the related
converting holders retract their notice of conversion pursuant to the terms of
the Note Indenture, then the Issuer shall immediately (and in any event within
one Business Day following the receipt by the Issuer of notice of a retraction)
notify Party A of such retraction.  The Issuer hereby acknowledges and agrees
that its obligations under this Section 3(d) shall continue as obligations of
the Issuer notwithstanding any transfer by it of any of its rights or
obligations to any other person or entity in accordance with Section 5 below.

(e)        If the Initial Purchaser party to the Purchase Agreement (as defined
below) exercises its right to receive additional Reference Notes pursuant to the
Initial Purchaser's option to purchase additional Reference Notes, then Party A
and Party B will (i) enter into a confirmation for a Convertible Note Hedge on
substantially identical terms, including pricing, to this Confirmation with
respect to such additional Reference Notes or (ii) amend this Confirmation to
provide for such increase in Reference Notes (such additional confirmation or
amendment to this Confirmation to provide for the payment by Party B to Party A
of the additional hedge purchase price related thereto).

(f)        Notwithstanding anything to the contrary herein, if any event occurs
that, pursuant to the terms of the Note Indenture, alters the nature of property
that the holders of the Reference Notes will be entitled to receive upon
conversion, then the Calculation Agent shall make such adjustments to the terms
of this Transaction as it deems necessary to preserve the hedge provided by this
Transaction and, in such connection, the Calculation Agent may adjust (1) the
definition of "Shares" herein to reflect the property into which the Reference
Notes are convertible after giving effect to such event, and (2) Party A's
obligations to deliver Shares (or to pay amounts determined by reference to the
value of Shares) hereunder so that Party A will instead be obligated to deliver
such property (or to pay the equivalent value thereof as reasonably determined
by the Calculation Agent) against (in the case of Physical Settlement) payment
by Party B of the related Redemption Equivalent Amount.

(g)        Party B shall deliver an opinion of counsel to Party A in form and
substance satisfactory to Party A and Party B.

(h)        If an event occurs that results in a put of any Reference Notes to
the Issuer by the holders thereof pursuant to the terms of the Note Indenture
(other than in connection with a Repayment Event), then this Transaction shall
terminate automatically in respect of the principal amount of Reference Notes
that cease to be outstanding in connection with or as a result of such event and
no payments or deliveries shall be required hereunder in respect of such event
(and, for the avoidance of doubt, if the principal amount of Reference Notes
that cease to be outstanding is less than the total principal amount outstanding
of Reference Notes, then the terms of this Transaction shall continue to apply,
subject to the terms and conditions set forth herein).

(i)         The parties hereby agree that all documentation with respect to this
Transaction is intended to qualify this Transaction as an equity instrument for
purposes of EITF 00-19.  No collateral shall be required by either party for any
reason in connection with this Transaction.

(j)         Party A hereby agrees that from the Trade Date through to and
including each Settlement Date, it will:

(1)        use its reasonable efforts to not become an "affiliate" of Party B as
such term is defined in Regulation 144(a)(1) under the Securities Act;

(2)        not vote any Shares, as to which it has the right to exercise a vote;
and

(3)        not permit any director, officer, employee, agent or affiliate to
serve as a member of the board of directors of Party B.

4.         Additional Termination Events:

            The occurrence of any the following shall be an Additional
Termination Event with respect to Party B (which shall be the sole Affected
Party and this Transaction shall be the sole Affected Transaction):

(a)        an Amendment Event occurs, in which case the entirety of this
Transaction shall be subject to termination;

(b)        a Repayment Event occurs, in which case this Transaction shall be
subject to termination only in respect of the principal amount of Reference
Notes that cease to be outstanding in connection with or as a result of such
Repayment Event (and, for the avoidance of doubt, if the principal amount of
Reference Notes that cease to be outstanding is less than the total principal
amount outstanding of Reference Notes, then the terms of this Transaction shall
continue to apply, subject to the terms and conditions set forth herein); or

(c)        the transactions contemplated by the Purchase Agreement among Party B
and Credit Suisse First Boston LLC, as Initial Purchaser, dated as of December
17, 2003 (the "Purchase Agreement"), relating to the purchase of the Reference
Notes shall fail to close as a result of any breach by Party B of its
obligations thereunder or as a result of any action, or failure to act, by Party
B thereunder, in which case the entirety of this Transaction shall terminate
automatically.

In addition, if the transactions contemplated by the Purchase Agreement shall
fail to close for any reason other than those set forth in clause (c) above,
then the entirety of this Transaction shall terminate automatically and no
payments or deliveries shall be required hereunder.

            As used in this Section 4:

                        "Amendment Event" means that the Issuer amends,
modifies, supplements or waives any term of the Note Indenture or the Reference
Notes if such amendment, modification, supplement or waiver has a material
effect on this Transaction or Party A's ability to hedge all or a portion of
this Transaction, with such materiality determination to be made in the
reasonable discretion of the Calculation Agent.

"Repayment Event" means that (a) any Reference Notes are repurchased or redeemed
(in each case whether in connection with or as a result of a change of control,
howsoever defined,  or for any other reason other than on scheduled repurchase
dates) by the Issuer, (b) any Reference Notes are delivered to the Issuer in
exchange for delivery of any property or assets of the Issuer or any of its
affiliates (howsoever described), (c) any principal of any of the Reference
Notes is repaid prior to the Maturity Date (whether following acceleration of
the Reference Notes or otherwise), or (d) any Reference Notes are exchanged by
or for the benefit of the holders thereof for any other securities of the Issuer
or any of its affiliates (or any other property, or any combination thereof)
pursuant to any exchange offer or similar transaction.

5.         Transfer:

(a)        Notwithstanding Section 7 of the Agreement, Party A may transfer its
rights and obligations under this Transaction:

(1)        without the consent of Party B to any person or entity, provided that
the rating by Moody's Investors Service Inc. or Standard and Poor's Ratings
Services of the long-term, senior unsecured indebtedness of the transferee (or
any Credit Support Provider for such transferee) shall be at least equal to the
rating by such rating agency of the long-term, senior unsecured indebtedness of
Party A as at the date of such transfer; or

(2)        to any other person or entity with Party B's consent (such consent
not to be unreasonably withheld),

in each case subject to any applicable federal or state laws, regulations or
other requirements.

(b)        Notwithstanding Section 7 of the Agreement, Party B may transfer its
rights and obligations (other than, if Party B is the Issuer, those under
Section 3(d) above) under this Transaction with the consent of Party A (such
consent not to be unreasonably withheld), subject to any applicable federal or
state laws, regulations or other requirements, and subject in all cases to Party
A's standard compliance processes.

6.         Staggered Settlement:

            If Party A determines reasonably and in good faith that the number
of Shares required to be delivered to Party B hereunder on any Settlement Date
would exceed 9.9% of all outstanding Shares, then Party A may, by notice to
Party B on or prior to such Settlement Date (a "Nominal Settlement Date"), elect
to deliver the Shares comprising the related Share Equivalent Amount (in the
case of Physical Settlement) or the Final Settlement Amount (in the case of Net
Share Settlement) on two or more dates (each, a "Staggered Settlement Date") as
follows:

(a)        in such notice, Party A will specify to Party B the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

(b)        the aggregate number of Shares that Party A will deliver to Party B
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Party A would otherwise be required to deliver on such Nominal Settlement
Date;

(c)        if the Physical Settlement terms set forth above were to apply on
such Nominal Settlement Date, then the Physical Settlement terms will apply on
each Staggered Settlement Date, except that the related Share Equivalent Amount
will be allocated among such Staggered Settlement Dates as specified by Party in
the notice referred to in clause (a) above and the Redemption Equivalent Amount
will be payable on the Nominal Settlement Date; and

(d)        if the Net Share Settlement terms set forth above were to apply on
the Nominal Settlement Date, then the Net Share Settlement terms will apply on
each Staggered Settlement Date, except that the Shares comprising the Final
Settlement Amount will be allocated among such Staggered Settlement Dates as
specified by Party A in the notice referred to in clause (a) above.

Notwithstanding anything herein to the contrary, Party A shall be entitled to
deliver Shares to Party B from time to time prior to the date on which Party A
would be obligated to deliver them to Party B pursuant to the Physical
Settlement and Net Share Settlement terms set forth above, and Party B agrees to
credit all such early deliveries against Party A's obligations hereunder in the
direct order in which such obligations arise.  No such early delivery of Shares
will accelerate or otherwise affect any of Party B's obligations to Party A
hereunder.  To the extent Party A receives or is entitled to receive any
distribution or payment in respect of Shares by reason of Party A's being a
holder of record of such Shares on any date after the Nominal Settlement Date
which Party A would have delivered to Party B on such Nominal Settlement Date
but for the provisions of this Section 6, Party A shall deliver such
distribution or payment to Party B at the time Party A delivers the related
Shares to Party B in accordance with this Section 6, if such distribution or
payment has already been received by Party A at such time, or within a
reasonable period of time following Party A's receipt of the distribution or
payment, if such distribution or payment has not already been received by Party
A at the time Party A delivers the related Shares to Party B in accordance with
this Section 6.

7.         Matters relating to the Agent:

(a)        Credit Suisse First Boston, New York branch, in its capacity as Agent
will be responsible for (i) effecting this Transaction, (ii) issuing all
required confirmations and statements to Party A and Party B, (iii) maintaining
books and records relating to this Transaction in accordance with its standard
practices and procedures and in accordance with applicable law and (iv) unless
otherwise requested by Party B, receiving, delivering, and safeguarding Party
B's funds and any securities in connection with this Transaction, in accordance
with its standard practices and procedures and in accordance with applicable
law.

(b)        Agent is acting in connection with this Transaction solely in its
capacity as Agent for Party A and Party B pursuant to instructions from Party A
and Party B.  Agent shall have no responsibility or personal liability to Party
A or Party B arising from any failure by Party A or Party B to pay or perform
any obligations hereunder, or to monitor or enforce compliance by Party A or
Party B with any obligation hereunder, including, without limitation, any
obligations to maintain collateral.  Each of Party A and Party B agrees to
proceed solely against the other to collect or recover any securities or monies
owing to it in connection with or as a result of this Transaction.  Agent shall
otherwise have no liability in respect of this Transaction, except for its gross
negligence or willful misconduct in performing its duties as Agent.

(c)        Any and all notices, demands, or communications of any kind relating
to this Transaction between Party A and Party B shall be transmitted exclusively
through Agent at the following address:

Credit Suisse First Boston, New York branch
Eleven Madison Avenue
New York, NY 10010-3629

For payments and deliveries:
Facsimile No.: (212) 325 8175
Telephone No.: (212) 325 8678 / (212) 325 3213

For all other communications:
Facsimile No.: (212) 325 8173
Telephone No.: (212) 325 8676 / (212) 538 5306 /
(212) 538 1193 / (212) 538 6886

(d)        The date and time of the Transaction evidenced hereby will be
furnished by the Agent to Party A and Party B upon written request.

(e)        The Agent will furnish to Party B upon written request a statement as
to the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.

(f)        Party A and Party B each represents and agrees (i) that this
Transaction is not unsuitable for it in the light of such party's financial
situation, investment objectives and needs and (ii) that it is entering into
this Transaction in reliance upon such tax, accounting, regulatory, legal and
financial advice as it deems necessary and not upon any view expressed by the
other or the Agent.

8.         Account Details:

           Payments to Agent:                   The Bank of New York
                                                           Swift:    IRVTUS3N
                                                           A/C:     Credit
Suisse First Boston
                                                           A/C#:   8900374179

            Payments to Party A:                To be advised

            Payments to Party B:                 To be advised

            Deliveries to Party B:                To be advised

Credit Suisse First Boston International is regulated by The Financial Services
Authority and has entered into this Transaction as principal.  The time at which
this Transaction was executed will be notified to Party B (through the Agent) on
request.

Please confirm that the foregoing correctly sets forth the terms of your
agreement by signing and returning this Confirmation.

Yours faithfully,

CREDIT SUISSE FIRST BOSTON, acting through its New York branch and solely in its
capacity as Agent

By: /S/THOMAS DECKER
Name:  Thomas Decker
Title:  Vice President Operations

By: /S/AUGUSTINE VARGETTA
Name:  Augustine Vargetta
Title:  Director Operations
 

Confirmed as of the date first written above:

MENTOR CORPORATION (Party B)

By:  /S/ADEL MICHAEL
Name:  Adel Michael
Title:  CFO

 

CREDIT SUISSE FIRST BOSTON INTERNATIONAL (Party A)

By:  /S/ANDREW WALTON
Name:  Andrew Walton
Title:  Attorney-in-Fact
 

By:  /S/NICK HORNSEY
Name:  Nick Hornsey
Title:  Attorney-in-Fact

 